UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES

             -against-
                                              MEMORANDUM & ORDER
BASIL HANSEN,
                                              07-CR-00520(KAM)
       Defendant.
----------------------------------X


MATSUMOTO, United States District Judge:

          Petitioner Basil Hansen, a 72-year-old inmate who,

until recently, was incarcerated at Federal Correctional

Institution in Fairton, New Jersey, moves before this court for

compassionate release pursuant 18 U.S.C. § 3582(c)(1)(A).1            The

government opposes Mr. Hansen’s motion and asserts that he

should serve the time remaining on his twenty-year prison term.

For the reasons discussed below, the court finds that Mr. Hansen

has demonstrated “extraordinary and compelling” reasons to

justify his early release, and accordingly grants defendant’s

motion.

                               BACKGROUND

I.   Conviction and Sentence

          On June 21, 2007, Mr. Hansen was indicted on six

counts of importing, distributing, and possessing with intent to

distribute heroin and cocaine, pursuant to, inter alia, 18

1
     On January 29, 2020, Mr. Hansen requested a transfer from FCI Fairton



                                     1
U.S.C. §§ 841, 846, 952, 960, and 963.     (ECF No. 15.)     The

charges arose from Mr. Hansen’s role in recruiting three

individuals to act as drug couriers.     Before trial, the

government offered Mr. Hansen a plea to the 10-year mandatory

minimum, with a Guidelines range of 188-235 months.        (ECF 188-4,

Sentencing Tr. 21:19-23.)     Plea negotiations broke down,

however.     Two weeks before trial, the government filed a prior

felony information against Mr. Hansen pursuant to 21 U.S.C. §

851 (“851 enhancement”), thereby increasing the defendant’s

mandatory minimum sentence from 10 years to 20 years.        (See ECF

No. 61.)     On September 3, 2008, after a two-day jury trial, Mr.

Hansen was found guilty on all six counts. (ECF No. 71.)

             The 2008 conviction was Mr. Hansen’s second major

federal conviction.     In 1978, at the age of 30, Mr. Hansen was

convicted for his role in a heroin-distribution conspiracy.

Judge Kevin Duffy sentenced Mr. Hansen to 60 years in custody

and 12 years of special post-release parole.     (ECF 188-7,

Presentence Investigation Report (“PSR”) ¶ 3.)     Mr. Hansen

served 25 years of his sentence and was released in 2002.          (Id.

¶ 59.)     Upon his release in 2002, Mr. Hansen was placed on

special post-release parole, which he was still serving at the

time of the 2008 conviction.

            On April 3, 2009, Judge John Gleeson presided over Mr.

Hansen’s sentencing for his 2008 conviction.     (See ECF No. 104.)


                                  2
Operating from the Guidelines’ recommended base level of 34, the

court applied a 3-level role enhancement owing to Mr. Hansen’s

managerial or supervisory role in the conspiracy, and a 2-level

enhancement for obstruction of justice because Mr. Hansen was

alleged to have told one of the witnesses to “shut up.”

(Sentencing Tr. 8:13-11:10; 13:9-23; 14:3-14.)       Mr. Hansen’s

counsel contended that, in light of defendant’s age and poor

health, the notion of imposing a 20-year sentence was “mind

boggling.”     (Id. 15.)   Counsel further noted that Mr. Hansen had

suffered two heart attacks prior to his arrest, and while

incarcerated had been diagnosed with prostate cancer and

suffered an aneurysm.      (Id.)   The government urged Judge Gleeson

that no downward departure was warranted and that a 30-year

guidelines sentence was reasonable.       (Id. 19:17-18.)

            Before announcing the sentence, Judge Gleeson

reflected that “excessive harshness and severity and injustices

come in really small doses . . . obviously I think this is one

of them.”    (Sentencing Tr. 20:7-10.)    Judge Gleeson implied that

the government’s filing of a prior felony information, which

triggered a mandatory minimum term of 20 years, and its advocacy

at sentencing of a 30-year Guidelines range, were effectively

punishment for Mr. Hansen’s exercise of his right to a trial.

(Id. 21-22.)     In Judge Gleeson’s view, “given the defendant’s

age and his physical condition,” a 20-year prison term was “too


                                    3
harsh,” and he “would have sentenced below it,” but lacked any

discretion to do so.      (Id. 23:20-24.)     The court then proceeded

to impose the mandatory minimum 20-year sentence for Mr. Hansen.2

            In 2016, as postscript to Mr. Hansen’s sentencing,

Judge Gleeson, no longer serving on the bench, submitted a

clemency letter on Mr. Hansen’s behalf to the Acting Pardon

Attorney.    (ECF No. 188-6, Clemency Ltr.)        Judge Gleeson

reiterated his belief that Mr. Hansen’s sentencing was “unjustly

long,” and that Mr. Hansen had been improperly subjected to an

“851 enhancement.”      (Id.)   “Specifically, the government did not

exercise its discretionary right to double Hansen’s 10-year

mandatory minimum until Hansen had the temerity to exercise his

right to a jury trial.        Only then did the prosecutor file the

prior felony information in the case.”          (Id.)   Judge Gleeson

asked the President to commute Mr. Hansen’s sentence in light of

his “age, his medical condition, and basic principles of

fairness . . . .”     (Id.)     The parties have not apprised the

court of the outcome of the clemency petition, but the court

assumes Mr. Hansen’s petition was denied, given the instant

motion.




2
      Counsel advises the court that Mr. Hansen’s full-term release date is
January 30, 2028, but with good time credit, his release is scheduled for
2025.


                                      4
II.   Procedural History

            On January 29, 2019, Mr. Hansen requested that the

Bureau of Prisons (“BOP”) make a motion for compassionate

release on his behalf.     (ECF No. 176, First Mot. 4.)   On March

11, 2019, after waiting over 30 days without a BOP response, Mr.

Hansen filed his first pro se motion for compassionate release.

(Id. 6.)   In his original motion, Mr. Hansen described a litany

of medical conditions that afflicted him, including “testicular

pain, continuous chest pains and frequent dizziness,” as well as

“loss of eyesight due to glaucoma and diabetes,” and “the

effects of dementia due to his age.”     (Id. 4.)   Mr. Hansen also

noted that he had previously suffered from prostate cancer but

was now in remission.

           On March 29, 2019, the BOP denied defendant’s request.

(ECF No. 177-5, BOP Resp.)     The BOP explained its denial, which

followed a review of Mr. Hansen’s medical records, as follows:

           You are not terminally ill. You do [not] have an
           incurable, progressive illness. You are not completely
           disabled and unable to perform activities of daily
           living and are not totally confined to a bed or chair.
           You are not only capable of limited self-care and are
           not confined to a bed or chair more than 50% of waking
           hours. You are not experiencing physical or mental
           health that substantially diminishes your ability to
           function in a correctional facility. The BOP can
           provide     conventional     treatment     that     can
           [substantially]   improve  your   mental  or   physical
           condition.




                                  5
(Id. 2.)     The defendant received the BOP’s denial on April 10,

2019 (id.), and then submitted his second pro se motion for

compassionate release, which was filed on the court’s electronic

docket on May 6, 2019.     (ECF No. 177, Second Mot.)    The second

pro se motion largely reiterated the medical arguments raised in

the first motion and did not directly address the BOP’s decision

to deny Mr. Hansen’s initial request for compassionate release.

(See generally id.)     On May 30, 2019, the government filed a

response to Mr. Hansen’s motions.     (ECF No. 180, Gov’t First

Opp.)   On June 21, 2019, Mr. Hansen, still acting pro se, filed

his reply.     (ECF No. 182, Def. First Reply.)

           On June 27, 2019, Justine Harris, Esq., filed a letter

with the court advising that Mr. Hansen wished to have Ms.

Harris and her firm, Sher Tremonte LLP, represent him in

connection with his compassionate release application.       (ECF No.

183.)   After her appointment as defendant’s counsel, Ms. Harris

filed a 13-page “supplement” to the prior, pro se compassionate

release applications on September 30, 2019.       (ECF No. 188, Def.

First Supp.)     The First Supplement consolidated Mr. Hansen’s

arguments, marshaled his medical evidence into a coherent

framework, and clarified the bases for his compassionate release

application.     Specifically, the First Supplement made clear that

Mr. Hansen sought compassionate release based on his age and

deteriorating health, but not due to any terminal illness, as


                                  6
the BOP’s March 2019 denial apparently presumed.       The government

responded to the First Supplement on October 30, 2019,

maintaining its objections to Mr. Hansen’s compassionate release

motion.   (ECF No. 191, Gov’t Second Opp.)     Mr. Hansen filed a

reply on November 13, 2019 (ECF No. 192), which was subsequently

corrected on November 15, 2019, to address certain errors in the

prior submission.    (ECF No. 194, Def. Second Reply.)

          Mr. Hansen filed another supplement to his motion on

November 26, 2019.   (ECF No. 195, Def. Second Supp.)      The Second

Supplement appended further medical records, including Mr.

Hansen’s report to doctors that he had recently observed

significant quantities of blood in his urine, a condition known

as hematuria, and lapses in his memory.      The Second Supplement

also advised that, to ensure there was no disagreement over

whether Mr. Hansen had exhausted his administrative remedies, as

required under 18 U.S.C. § 3582(c)(1)(A), counsel had filed a

new petition with Warden Young at FCI Fairton on October 7,

2019, and sent the new medical records and supporting documents

to the Warden’s attention on November 26, 2019.      (Id. 3.)

          On January 29, 2020, defendant filed a letter

requesting a judicial recommendation that Mr. Hansen be

transferred to a medical facility.    (ECF No. 196.)     After the

court ordered BOP to respond to Mr. Hansen’s request, the

government informed the Court that BOP was in the process of


                                 7
transferring the defendant to a medical facility.       (ECF No.

198.)    Mr. Hansen has since been transferred to FDC

Philadelphia, and transfer to a medical facility is apparently

in progress.    (ECF No. 212.)   The government also noted that the

Warden of FCI Fairton, defendant’s then-current facility, was

re-evaluating his compassionate release request.     (ECF No. 198.)

According to the government, the Warden’s reassessment could

take “several months” due to the volume of medical and personal

records at issue, and the multiple levels of review required.

(Id.)

           On March 17, 2020, Mr. Hansen’s counsel filed a third

supplemental letter requesting release.     (ECF No. 200, Def.

Third Supp.)    The following day, on March 18, 2020, defense

counsel filed a fourth supplemental letter requesting relief

(ECF No. 202), and on March 19, 2020, filed a corrected version

of the fourth supplemental letter.     (ECF No. 203, Def. Fourth

Supp.)    Both supplemental letters reiterate Mr. Hansen’s

arguments from prior filings and additionally argue that the

COVID-19 pandemic itself justifies defendant’s release because

his frail health renders him especially vulnerable to the virus.

On March 19, 2020, the government filed a further opposition

responding to Mr. Hansen’s third and fourth supplemental

letters, rejecting the argument that the COVID-19 pandemic

justifies a reduction of Mr. Hansen’s sentence.     (ECF No. 204,


                                  8
 Gov’t Third Opp.)    The government’s opposition drew further

 response from Mr. Hansen’s counsel on March 20, 2020 (ECF No.

 206, Def. Third Reply), and a further government response

 thereto.    (ECF No. 207, Gov’t Sur-Reply.)      Mr. Hansen has since

 filed further supplemental materials, including a March 27, 2020

 letter attaching an affidavit by a medical professional

 describing the nature of the threat to federal inmates posed by

 COVID-19.    (ECF No. 209, Def. Fifth Supp.)      There is no evidence

 in the record, however, that any inmates or personnel at Mr.

 Hansen’s current facility have been diagnosed with the COVID-19

 virus.

III.   Medical Condition

             Mr. Hansen’s medical records document a laundry list

 of health afflictions.    Though Mr. Hansen’s health issues pre-

 date his current sentence, he contends that they have worsened

 during his time in custody.     In 2007, prior to his arrest, Mr.

 Hansen had two “myocardial infarctions,” i.e. heart attacks.

 (ECF No. 188-1, Hansen BOP Medical Records (“Med. Recs.”) 39;

 Sentencing Tr. 15:14-16.)     In 2009, between his trial and

 sentencing, Mr. Hansen was diagnosed with prostate cancer, (Med.

 Recs. 6-8), which came on the heels of diagnoses for

 hyperlipidemia and tuberculosis.      (Id. 1.)    As Mr. Hansen

 commenced a course of radiation therapy and Lupron injections to

 treat his cancer, doctors found an aortic abdominal aneurysm, a


                                   9
serious condition that can result in life-threatening internal

bleeding.    (Id. 4; Def. First Supp. 4.)

            Though Mr. Hansen’s prostate cancer was successfully

treated, his health continued to deteriorate with each passing

year.   In 2010, Mr. Hansen complained to prison doctors that he

had difficulty swallowing, had blood in his stool, and was

suffering high levels of chest pain.    (Med. Recs. 12-13.)     At

that point in time, Mr. Hansen was taking twelve different

medications for a variety of ailments, including heart disease,

hypertension, hyperlipidemia, tuberculosis, constipation,

chronic periodontitis, a plantar wart, blood in his stool, and

anomalies of the adrenal gland.    (Id. 14.)   In 2011, Mr. Hansen

began to report vision troubles, such as his vision “go[ing]

black,” or seeing spots.    (Id. 18.)   In 2015, Mr. Hansen was

diagnosed with glaucoma.    (Id. 54.)   In 2016, Mr. Hansen

reported to doctors that he ceased taking his glaucoma

medication because it caused a “burning sensation,” and that he

had trouble administering his glaucoma eye drops, either because

they would “miss” his eye, or because he just forgot to take

them.   (Id. 32, 37.)

            In 2012, Mr. Hansen was diagnosed with a leg abscess

and lower left extremity cellulitis.    (Id. 20.)   His ankle

became so swollen that he could not continue to work in the

kitchen, and he was prescribed “soft shoes” because his foot no


                                  10
longer fit into the standard issue footwear.       (Id. 21; Def.

First Supp. 4.)    Mr. Hansen has also been persistently troubled

by lightheadedness (see Med. Recs. 16), and, as of 2018, he

continued to complain of dizzy spells occurring several times

per week.    (Med. Recs. 47.)     In January 2019, Mr. Hansen

described the dizziness as extreme and causing him to lose his

balance.    (Id. 48.)   Mr. Hansen also advises that he has Type II

diabetes, with symptoms such as frequent urination, increased

thirst, fatigue, and blurred vision.       (Def. First Supp. 5; see

also Med. Recs. 4, 16, 28, 39.)       Mr. Hansen’s current list of

medication includes treatment for diabetes, high cholesterol,

glaucoma, high blood pressure, stroke prevention, and chest

pain.   (ECF No. 188-2.)

            Mr. Hansen states that he has recently experienced

problems with his memory.       (Def. First Supp. 5.)   In 2016, he

told doctors that he took his medications regularly, but, when

doctors asked, he could not recall the name, color, or ingestion

methods for those medications.       (Med. Recs. 36.)   In 2018, Mr.

Hansen brought his medications to the doctor, and again sought

instructions on how to administer the medications.        (Id. 41.)

In 2019, doctors noted that Mr. Hansen required handwritten

notes and the assistance of his cellmate in order to take his

medications as directed.     (Id. 50.)




                                    11
            In addition to medical records, which are replete with

instances of Mr. Hansen’s inability to remember his doctors’

instructions, non-medical witnesses corroborate accounts of Mr.

Hansen’s declining memory.      For example, Mr. Hansen’s daughter,

Brazil Hammond, recalls recent conversations with Mr. Hansen in

which he insists that she is his wife, not his daughter.            (ECF

No. 194-1.)     Mr. Hansen’s Correctional Counselor, Mr. C. Walker,

observed that Mr. Hansen “has recently needed more assistance

with some everyday tasks and reminders to complete things that

he never struggled with before.”        (ECF 195-2.)   Though Counselor

Walker does not appear to have medical qualifications, he has

noticed, based on day-to-day observations, “a decline in [Mr.

Hansen’s] memory and completion of everyday tasks.”         (Id.)

            On October 7, 2019, Mr. Hansen presented with “sudden

onset hematuria.”      (ECF 195-1, Additional Medical Records

(“Add’l Med. Recs.”) 19.)      Mr. Hansen noticed “‘chunks’ of blood

in his urine,” which he described as “bright red and ‘like

syrup.”     (Id.)   The prison doctor attending to Mr. Hansen

requested an additional evaluation to assess whether Mr. Hansen

had bladder cancer or whether his prostate cancer had returned.

(Id. 20.)     On October 8, 2019, Mr. Hansen returned to BOP’s

Health Services describing persistently high levels of blood in

his urine.     (Id. 27.)   Mr. Hansen also reported that he had been

feeling lightheaded and dizzy since waking up that morning.


                                   12
(Id.)   That day, he undertook a CT scan, which showed that he

had a small adrenal nodule.    (Id. 43.)    His urinalysis also

continued to show blood in his urine.      (Id.)     The doctor

instructed Mr. Hansen to follow up in 6-12 months regarding the

adrenal nodule, and in 2-3 days regarding his hematuria.            (Id.)

          Mr. Hansen’s medical records also reveal “High” levels

of Prostate-Specific Antigen (PSA)—a possible indicator of

prostate cancer, and an October 31, 2019 review of his lab

results by BOP’s Health Services indicate that Mr. Hansen’s PSA

has “doubled within the past nine months.”         (Id. 68, 72.)

Despite this red flag, and Mr. Hansen’s prior medical history of

prostate cancer, Mr. Hansen has not provided the court with a

formal diagnosis of prostate cancer.

                              DISCUSSION

I.   Applicable Law

          Section 3582(c)(1)(A) of Title 18 provides, in

relevant part, that the court “may reduce the term of

imprisonment after considering the factors set forth in §

3553(a) to the extent they are applicable, if it finds that

extraordinary and compelling reasons warrant such a reduction .

. . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”            18

U.S.C. § 3582(C)(1)(A).   In 2018, Congress passed The First Step

Act (“FSA”).   See First Step Act of 2018, Pub. L. No. 115-391,


                                  13
132 Stat. 5194.    Among other things, the legislation provides a

mechanism for inmates themselves to file a motion for

compassionate release even when the BOP has denied the petition

or refused to act on it.

            As a result of the FSA, 18 U.S.C. § 3582(c)(1)(A) now

allows a sentencing court to reduce a term of imprisonment “upon

motion of the defendant” so long as the inmate has exhausted

administrative remedies.     Id.   The relevant statutory language

provides:

            [T]he court, upon motion of the Director of the Bureau
            of Prisons, or upon motion of the defendant after the
            defendant has fully exhausted all administrative
            rights to appeal a failure of the Bureau of Prisons to
            bring a motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request by the
            warden of the defendant’s facility, whichever is
            earlier, may reduce the term of imprisonment (and may
            impose a term of probation or supervised release with
            or without conditions that does not exceed the
            unserved   portion    of   the    original   term   of
            imprisonment), after considering the factors set forth
            in section 3553(a) to the extent that they are
            applicable, if it finds that—(i) extraordinary and
            compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A).

            In 28 U.S.C. § 994(t), Congress delegated to the

Sentencing Commission the authority to “describe what should be

considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of

specific examples.”    Application Note 1 to section 1B1.13 of the

United States Sentencing Guidelines (“USSG”) outlines the


                                   14
various criteria that constitute “extraordinary and compelling

reasons” under 18 U.S.C. § 3582(c)(1)(A).          See USSG § 1B1.13,

Application Note 1.      As pertinent here, extraordinary and

compelling reasons exist if a defendant “(i) is at least 65

years old; (ii) is experiencing a serious deterioration in

physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her

term of imprisonment, whichever is less.”          Id., Application Note

1(B).

           In addition, Application Note 1(D) provides that

“extraordinary and compelling reasons” include any “other

reasons” defined by the Bureau of Prison’s Program Statement

5050.49(4) (“BOP Statement”).        BOP Statement § 5050.49(4)(c)

expands the definition of “extraordinary and compelling reasons”

to cover age even where the inmate has no medical condition.

Specifically, section 5050.49(4)(c) states, in relevant part:

“The criteria for a [reduction in sentence] request may include

the following . . . Inmates age 65 or older who have served the

greater of 10 years or 75% of the term of imprisonment to which

the inmate was sentenced.”3

3
      BOP Statement 5050.49(4)(c) further notes that inmates who were age 60
or older at the time of their sentencing ordinarily should not be considered
for early release “if their current conviction is listed in the
Categorization of Offenses Program Statement.” Mr. Hansen was over 60 years
old when he was sentenced, but the Categorization of Offenses Program
Statement, BOP Statement 5062.04, generally relates to crimes of violence.
It does not appear that Mr. Hansen’s conviction would fall within the ambit
of the offenses listed in BOP Statement 5062.04. (See Sentencing Tr. 23:12


                                     15
            The Sentencing Commission also directs a court to

consider whether the defendant is a danger to the safety of any

other person or to the community, as defined in the Bail Reform

Act, 18 U.S.C. § 3142(g).       See USSG § 1B1.13(2).         In making this

determination, the court must consider the following factors:

(1) the nature and circumstances of the offense; (2) the weight

of the evidence against the person; (3) the person’s history and

characteristics, including-among other things-the person's

physical condition, family ties, community ties, past conduct,

criminal history, record of appearance at court proceedings, and

whether the offense was committed while on probation or other

supervised release; and (4) the nature and seriousness of the

danger to any person or the community.           18 U.S.C. § 3142(g).

Finally, as in any sentencing, a court must consider the

sentencing factors set forth in 18 U.S.C. § 3553(a).              USSG §

1B1.13.

            “The defendant has the burden to show he is entitled

to a sentence reduction,” United States v. Ebbers, No.

S402CR11443VEC, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020)

(citing United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.

1992)), and “[d]istrict courts have broad discretion in deciding

whether to grant or deny a motion for a sentence reduction,” see

(“This is a nonviolent drug offense . . .   .”).) However, because this
Memorandum and Order does not turn on the   applicability of Application Note
1(D), or BOP Statement 5050.49(4)(c), the   court will not consider further
whether Mr. Hansen’s conviction is within   the scope of BOP Statement 5062.04.


                                     16
United States v. Tagliaferri, No. 13 CR. 115 (RA), 2019 WL

6307494, at *3 (S.D.N.Y. Nov. 25, 2019) (quoting United States

v. Jefferson, 662 F. App'x 36, 38 (2d Cir. 2016)).

II.   Mr. Hansen’s Application

            Mr. Hansen seeks a sentencing reduction under two

alternative bases.      First, Mr. Hansen argues that he is eligible

for compassionate release under Application Note 1(B)’s

definition of “extraordinary and compelling” circumstances.

There is no dispute that Mr. Hansen satisfies two of the three

criteria under Application Note 1(B): he is over 65 years old

and has served at least 10 years of his 20-year term of

imprisonment.      The government disputes Mr. Hansen’s core

contention, however, that he is “experiencing a serious

deterioration of physical or mental health because of the aging

process.”    (Def. First. Supp. 9.)

            Second, Mr. Hansen advises that he will be eligible

for release on November 4, 2020, under the “age-only” criteria

listed in the BOP’s Program Statement 5050.49(4)(c), applicable

through Application Note 1(D).        (Id. 11.)    By then, Mr. Hansen

will have served the greater of 10 years or 75% of his sentence,

will be 73 years old, and will not have to demonstrate any

health problems to qualify for release.4


4
      Mr. Hansen explains that, with good time credit, his release date is
February 4, 2025, meaning that as of November 4, 2020, Mr. Hansen will have
served 75 percent of his sentence. (Id. 11.) The government does not


                                     17
         A. Exhaustion of Administrative Remedies

            On March 29, 2019, 60 days after Mr. Hansen submitted

his petition, the BOP issued a letter denying Mr. Hansen’s

request for compassionate release. (ECF No. 189-1.)            On October

7, 2019, Mr. Hansen renewed his request for compassionate

release pursuant to Application Note 1(B), and also sought

compassionate release under the BOP’s “age-only” criteria.              (ECF

No. 194-2.)    It does not appear that the BOP has responded to

Mr. Hansen’s recent petition, and it is well over 30 days after

it was submitted.     Mr. Hansen has therefore exhausted his

administrative remedies pursuant to 18 U.S.C. § 3582(c)(1)(A),

and this Court has jurisdiction to hear Mr. Hansen’s motion.

See United States v. Gotti, No. 02 CR 743-07 (CM), 2020 WL

497987, at *1 (S.D.N.Y. Jan. 15, 2020) (“A court may now

consider a motion for compassionate release made by a defendant

who has exhausted his administrative remedies by petitioning the

Director of the BOP to make such a motion, assuming the Director

fails to act on the inmate’s request within thirty days[.]”).

         B. Extraordinary and Compelling Circumstances

            Mr. Hansen is over 65 years old, has served more than

10 years of his sentence, and based on the court’s review of Mr.

Hansen’s medical records, is experiencing a serious, age-related


dispute Mr. Hansen’s calculation, but argues that relief under Application
Note 1(D) is unavailable because Mr. Hansen has not exhausted his
administrative remedies. (Gov’t Second Opp. 6.)


                                     18
deterioration in his physical and mental health.     Preliminarily,

Mr. Hansen was not a paragon of health when he was sentenced in

2009: he had recently suffered two heart attacks and was

undergoing treatment for prostate cancer.     See USSG § 1B1.13,

Application Note 2 (“[T]he fact that an extraordinary and

compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude

consideration for a reduction under this policy statement.”);

see, e.g., United Sates v. Walker, 11-CR-270 (DCN), 2019 WL

5268752, at *2 n.2 (N.D. Ohio Oct. 17, 2019) (“The Court may

consider all relevant circumstances when considering a request

for reduction of sentence, including factors that were known at

the time of original sentencing.”).    Judge Gleeson made clear at

the 2009 sentencing that he would have reduced Mr. Hansen’s

sentence in light of his “physical condition,” but could not

because his hands were tied by the mandatory minimum sentence of

20 years.    Here, the court will consider Mr. Hansen’s pre-

incarceration ailments in its analysis, as Judge Gleeson would

have, had he been given the same latitude.

            Whether a defendant is experiencing “a serious

deterioration in physical or mental health because of the aging

process” is a “fact-intensive analysis.”     Ebbers, 2020 WL 91399,

at *5.   The government’s opposition to compassionate release is

based primarily on a perceived gap in Mr. Hansen’s medical


                                 19
records, which are bereft of a confirmed diagnosis of long-term

cognitive decline, such as dementia, or a recurrence of prostate

cancer.     Imposing such a requirement, however, would conflate

the standard of “extraordinary and compelling” circumstances

under Application Note 1(B), with the standard under Note 1(A).

Only the latter requires proof of a “terminal illness,” “a

serious physical or medical condition,” or a “serious functional

or cognitive impairment.”     USSG § 1B1.13, Application Note 1(A).

Though Note 1(A) deems “extraordinary and compelling”

circumstances present where, like Application Note 1(B), the

defendant is experiencing age-related deterioration of physical

or mental health, unlike Note 1(B), the defendant must further

demonstrate that his or her condition “substantially diminishes

the ability of the defendant to provide self-care within the

environment of a correctional facility,” and is one “from which

he or she is not expected to recover.”     Id., Application Note

1(A)(ii).     In the Southern District of New York, Judge Caproni

recently distilled the distinction between the compassionate

release grounds provided by Notes 1(A) and 1(B):

            The Medical Condition Note [i.e., Note 1(A)], which
            controls health-based compassionate release requests
            for younger defendants, highlights “terminal illness”
            and “serious [conditions and impairments],” including
            “advanced dementia” and other diseases associated with
            an “end of life trajectory.”     The Age of Defendant
            Note [i.e., Note 1(B)] does not require a health
            condition to reach those extremes before qualifying an
            older defendant for a sentence reduction, but it does,


                                  20
          at least, require the age-related deterioration to be
          “serious.”

Ebbers, 2020 WL 91399, at *5 (footnotes omitted).

          Though Mr. Hansen’s voluminous medical records are

lacking with respect to diagnoses for prostate cancer and

dementia, they overwhelmingly depict a body and mind besieged

with mounting, serious afflictions.    Indeed, Mr. Hansen’s

physical and mental health have only declined since his sentence

began.   Mr. Hansen has suffered from chest pains and a leg

abscess, developed glaucoma, and has trouble walking and

balancing himself.    He takes medication for a host of ailments,

including heart disease, tuberculosis, and adrenal anomalies.

Yet, he has cognitive difficulty managing his medications and

requires help from a cellmate.    In addition, Mr. Hansen has Type

II diabetes.   Alarmingly, Mr. Hansen has recently observed

significant concentrations of blood in his urine, has elevated

PSA, and complains of pain.    This development is clearly serious

and abnormal, regardless of whether it correlates with a

recurrence of Mr. Hansen’s prostate cancer.    Mr. Hansen’s

medical records are also replete with instances of him

forgetting his medication schedule, such as failing to take his

glaucoma eye drops.    The medical records indicate that Mr.

Hansen routinely forgets his doctors’ instructions, and non-




                                 21
medical witnesses, including BOP personnel, corroborate Mr.

Hansen’s accounts of declining memory.

            Even if Mr. Hansen does not have prostate cancer or

dementia, his medical conditions are clearly serious and have

impaired his ability to function independently within the BOP

facility.    (See, e.g., ECF No. 195-2 (observing a “decline in

[Mr. Hansen’s] memory and completion of everyday tasks.”).)

Courts have granted compassionate release motions made by

elderly defendants with similar combinations of ailments.     See,

e.g., United States v. Bellamy, No. CV151658JRTLIB, 2019 WL

3340699, at *3 (D. Minn. July 25, 2019) (granting compassionate

release to 71 year-old wheelchair bound defendant who had heart

problems, and suffered from diabetic kidney disease, among other

conditions); United States v. Johns, No. CR 91-392-TUC-CKJ, 2019

WL 2646663, at *2 (D. Ariz. June 27, 2019) (granting

compassionate release to 81 year-old suffering from severe heart

disease); United States v. McGraw, 2019 WL 2059488, at *1–2

(S.D. Ind. May 9, 2019) (granting compassionate release to 72

year-old inmate with limited mobility, diabetes, kidney disease,

Hepatitis C, and other issues).

            Although defendant’s medical condition, taken alone,

constitutes “extraordinary and compelling” reasons under Note

1(B), other circumstances only bolster the case for Mr. Hansen’s

early release.    First, as Judge Gleeson contemporaneously noted


                                  22
at Mr. Hansen’s sentencing, and stated again in 2016, Mr.

Hansen’s sentence is a by-product of an “851 enhancement” filed

on the eve of trial.    Attorney General Eric H. Holder, Jr.

subsequently prohibited this practice in 2014.    Judge Gleeson

acknowledged that, had Mr. Hansen been sentenced after 2014, he

would not have been subject to a 20-year mandatory minimum

sentence, and Judge Gleeson himself would not have imposed such

a harsh sentence, if afforded the discretion.    Second, Mr.

Hansen will likely be eligible for release, regardless of

medical condition, on November 4, 2020 under the BOP’s “age-

only” release policy.    The court cannot glean what ends of

justice may be served by keeping Mr. Hansen incarcerated for an

additional seven months, in light of his frailty.    Finally, the

court acknowledges the unique risks posed by the COVID-19

pandemic to prisoners like Mr. Hansen, who is elderly and

infirm.   Mere days ago, Chief Judge McMahon of the Southern

District of New York granted compassionate release for a

similarly situated elderly prisoner, and found that:

          Given (1) the highly infectious nature of COVID-19,
          (2) the limitations in a prison environment (even a
          prison medical center) on practicing the hygienic and
          social distancing techniques that the Center for
          Disease Control has put in place to prevent rapid
          transmission, and (3) the fact that Mr. Resnick
          suffers   from   ailments   that   have  already   been
          identified as “high risk,” . . . Mr. Resnick’s
          legitimate    medical    risk    is    a   sufficiently
          extraordinary   and   compelling  basis  for   granting
          compassionate release.


                                 23
United States v. Resnick, No. 14 CR 810 (CM), 2020 WL 1651508,

at *7 (S.D.N.Y. Apr. 2, 2020).    Mr. Hansen has Type II diabetes

(see Def. First Supp. 5; see also Med. Recs. 4, 16, 28, 39; ECF

No. 188-2), and research by the World Health Organization

suggests that the risk of death from COVID-19 is significantly

higher for individuals who, like Mr. Hansen, are over 60 years

old and diabetic.    See Report of the WHO-China Joint Mission on

Coronavirus Disease 2019 (COVID-19), World Health Organization

(Feb. 24, 2020), at 12, https://www.who.int/docs/default-

source/coronaviruse/who-chinajoint-mission-on-covid-19-final-

report.pdf.   Thus, Mr. Hansen’s medical risk from the COVID-19

pandemic, taken alone, arguably constitutes “extraordinary and

compelling” circumstances justifying his release.    As discussed

above, however, Mr. Hansen’s circumstances are “extraordinary

and compelling” without regard to risks associated with the

COVID-19 pandemic.

       C. Risk to Safety of Community or Other Persons

         The Sentencing Guidelines “provide that compassionate

release is appropriate only where the defendant is not a danger

to the safety of any other person or to the community.”       Johns,

2019 WL 264663, at *3.    Specifically, 18 U.S.C. § 3142(g)

requires the court consider (i) “the nature and circumstances of

the offense charged, including whether the offense is a crime of

violence . . . or involves a . . . firearm, explosive, or


                                 24
destructive device,” (ii) “the weight of the evidence against

the person,” (iii) “the history and characteristics of the

person,” and (iv) “the nature and seriousness of the danger to

any person or the community that would be posed by the person’s

release.”    York, 2019 WL 3241166, at *7 (citing 18 U.S.C. §

3142(g)).    In making this assessment, the court should also

consider whether a term of supervised release would present any

potential risk to the community.       Johns, 2019 WL 264663, at *3.

            The court is persuaded that Mr. Hansen does not pose a

safety risk.    The weight of the evidence is not at issue, given

Mr. Hansen’s conviction at trial.       The instant conviction was

not a crime of violence, and though the PSR notes that Mr.

Hansen was arrested for violent crimes decades ago, those

charges were never proven in court.       During his time in custody,

Mr. Hansen has been a model inmate, and the sole blemish on his

behavioral record is a 2013 infraction for phone abuse.       (See

ECF No. 188-3; Def. First Supp. 12.)       Mr. Hansen also

participated in a 12-hour drug education course in 2012, and

worked as a unit orderly while incarcerated.       (ECF No. 188-3.)

Notably, in March 2016, Mr. Hansen was assigned to the “care-3”

unit, where he “was identified as a good mentor for inmates with

special needs.”    (ECF 195-2.)   Counselor Walker, who supervises

the “care-3” unit, remarks that Mr. Hansen “displayed leadership

and interpersonal skills which assists others in the unit to


                                  25
demonstrate good institutional adjustment and skills for reentry

into society.”     (Id.)   Therefore, in light of the nonviolent

nature of Mr. Hansen’s offense, his age and frail condition, and

his exemplary conduct while incarcerated, the court concludes

that Mr. Hansen presents little risk of danger to any person in

the community.     Moreover, any possible risk posed by Mr.

Hansen’s release can be mitigated by his conditions of release.

         D. 3553(a) Factors

            Under section 3553(a), the court “shall impose a

sentence sufficient, but not greater than necessary, to comply

with the purposes set forth in paragraph (2) of this

subsection.”5    Mr. Hansen’s offense was very serious and he has a


5
      Under 18 U.S.C. § 3553(a), the court shall consider the following
factors:
            (1) the nature and circumstances of the offense and the history
            and characteristics of the defendant;
            (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote
               respect for the law, and to provide just punishment for the
               offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the
               defendant; and
               (D) to provide the defendant with needed educational or
               vocational training, medical care, or other correctional
               treatment in the most effective manner;
            (3) the kinds of sentences available;
            (4) the kinds of sentence[s] and the sentencing range established
            for—
               (A) the applicable category of offense committed by the
               applicable category of defendant as set forth in the
               guidelines [issued by the Sentencing Commission ...;]
            (5) any pertinent policy statement guidelines [issued by the
            Sentencing Commission ...;]
            (6) the need to avoid unwarranted sentence disparities among
            defendants with similar records who have been found guilty of
            similar conduct; and
            (7) the need to provide restitution to any victims of the
            offense.


                                     26
long history of criminal conduct, including a prior conviction

in 1978 that resulted in a 60-year sentence, for which 25 years

was served.    On the other hand, Mr. Hansen has displayed genuine

signs of rehabilitation during his most recent incarceration, as

discussed in the preceding section.     Cf. USSG § 1B1.13,

Application Note 3 (“[R]ehabilitation of the defendant is not,

by itself, an extraordinary and compelling reason for purposes

of this policy statement.”) (emphasis added).     Mr. Hansen’s

daughter represents that, upon Mr. Hansen’s release, she will

provide her father with a home at her Bronx, New York residence.

(ECF No. 188-5.)     She is also a certified Nurse Assistant

training to become a Registered Nurse, and states that she will

be able to attend to his healthcare needs.     (Id.)

            The sentence Mr. Hansen has served, combined with the

period of supervised release that will follow, appropriately

“reflect[s] the seriousness of the offense,” “promote[s] respect

for the law,” and “provide[s] just punishment for the offense.”

See 18 U.S.C. § 3553(a). Mr. Hansen has already served over ten

years in prison, and is in the process of being transferred to a

medical facility.     Courts have granted compassionate release in

like circumstances where applicants have served a significant

portion of their sentence.      United States v. Wong Chi Fai, No.

93-CR-1340 (RJD), 2019 WL 3428504, at *4 (E.D.N.Y. July 30,


18 U.S.C. § 3553(a)(1-7).


                                  27
2019) (compassionate release granted where defendant “has

already served 26 years of his life sentence, the last three of

which have been spent in medical purgatory.”); Bellamy, 2019 WL

3340699, at *7 (“Bellamy has already served a significant

portion of his sentence and has done so in extraordinary and

compelling circumstances given his deteriorating health”);

McGraw, 2019 WL 2059488, at *5 (serving 17 years of a life

sentence is “a significant sanction” particularly where health

issues rendered sentence “significantly more laborious than that

served by most inmates”).   Requiring Mr. Hansen to serve out the

rest of his sentence, which, in any event, may amount to no more

than seven additional months, would be “greater than necessary

to serve the purposes” of 18 U.S.C. § 3553(a)(2).

                            CONCLUSION

         For the foregoing reasons, Mr. Hansen’s motion for

compassionate release is GRANTED.    He is to be released no later

than Monday, April 13, 2020, and shall reside with his daughter

at her Bronx apartment, where he will remain in self-quarantine

for 14 days.   Mr. Hansen must notify the Probation Department

for the Southern District of New York upon his arrival at his

daughter’s apartment, and is directed to follow the instructions

of the assigned probation officer, as well as the conditions of

supervised release imposed at the time of his sentence.     For six

months following his release from custody, Mr. Hansen shall be


                                28
placed under 24-hour home incarceration to be enforced by

location monitoring, using specific technology to be determined

by the Probation Department.   He may only leave his residence

for necessary medical services with advanced notification, and

approval if time permits, from the Probation Department.     All

other leave from the residence must be submitted through defense

counsel for the court’s approval.    Upon his release from

custody, Mr. Hansen will be subject to the same conditions of

supervised release imposed in his original sentence.     The term

of supervised release, which may not exceed the unserved portion

of Mr. Hansen’s original term of imprisonment, see 18 U.S.C. §

3582(c)(1)(A), shall terminate on or about January 30, 2028.

          Upon the entry of this Order, defense counsel shall

immediately contact JoanMarie Langone of the Probation

Department, whose contact information will be provided by the

court, and coordinate with her to facilitate enforcement of

defendant’s electronic monitoring and other release conditions.

SO ORDERED.

Dated:   April 8, 2020
         Brooklyn, New York
                                               /s/
                                     Kiyo A. Matsumoto
                                     United States District Judge




                                29
